PER CURIAM:
Neville A. Hutchinson seeks to appeal the district court’s denial of several incomprehensible pleadings construed by the court as post-judgment motions in Hutchinson’s 28 U.S.C. § 2255 (2000) proceeding. By failing to challenge the district court’s characterization of his pleadings or the grounds for denying relief, Hutchinson has waived appellate review of the district court’s order. See 4th Cir. R. 34(b) (“The Court will limit its review to the issues raised in the informal brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.